DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on March 11, 2021 for the patent application 15/947,156 filed on April 6, 2018. Claims 1, 16, 18 and 19 are amended. Claim 14 is canceled. Claims 1-13 and 15-20 are pending. The first office action of September 1, 2020 and the second office action of December 11, 2020 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 16, 18 and 19, recites the limitation “automatically training the regression model using at least portions of the updated version of the existing course.” Specifically, the limitation is not adequately described in the specification as originally filed and is reasonably rejected under a theory of new matter. As such, claims 1, 16, 18 and 19 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-13, 15, 19 and 20 are also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 1, 16 or 19.
 
Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-13 and 19-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 19 recite the limitation “the method.”  The limitation “a computer-implemented method” is originally introduced in claims 1 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis; or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 19. Therefore, claims 1 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 and 20 and are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 19.

Rejections under 35 U.S.C. §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 15 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 recites the limitation “The computer-implemented method of claim 14…” Claim 14, from which claim 15 depends, is cancelled. As such, claim 15 is of improper dependent form for failing to further limit the subject matter of cancelled claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Therefore, claim 15 is rejected under 35 U.S.C. § 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 19 are directed to “a computer implemented method” (i.e. a process), claim 16 is directed to “a computer program product” (i.e. a machine or a process), and claim 18 is directed to “a system (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of ”course resource identification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Because the claims are reasonably understood as “mental processes,” they require the following limitations: “identifying one or more resources relevant to an existing course; partitioning, based on one or more pre-determined partitioning parameters, the existing course into multiple portions and the one or more resources into multiple portions; detecting one or more content coverage gaps in the existing course by semantically comparing the multiple portions of the existing course with the multiple portions of the one or more resources; automatically estimating, using a regression model that incorporates features from previous course material and information pertaining course creation time, an amount of time required to generate an updated version of the existing course based at least in part on the one or more detected content coverage gaps; retrieving, based on the one or more detected content coverage gaps and on the estimating amount of time, at least one of the multiple portions of the one or more resources; generating an updated version of the existing course by incorporating the at least one retrieved portion of the one or more resources into the existing course; exporting the updated version of the existing course in at least one sharable content object reference model (SCORM) format; and automatically training the regression model using at least portions of the updated version of the existing course.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one device via one or more interfaces,” “at least one computing device,” a memory,” “at least one processor,” and “program instructions,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed ”course resource identification,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one device via one or more interfaces,” “at least one computing device,” a memory,” “at least one processor,” and “program instructions,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-13, 15, 17 and 20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-13, 15, 17 and 20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 16 or 19. Therefore, claims 1-13 and 15-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on March 11, 2021 related to claims 1-13 and 15-20 are fully considered, but are not persuasive. 

§101 Rejection
The Applicant respectfully argues “Applicant respectfully submits that the amended limitations of “automatically training the regression model using at least portions of the updated version of the existing course” overcomes the Section 101 rejection, as such automated limitations definitively take the claims out of the mental and/or pen-and-paper realm and introduces an automated controlling function.”
The Examiner respectfully disagrees. First, as previously stated above, the Applicant’s claims are  reasonably understood as processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). As such, it is also reasonable to identify Applicant’s claim of “identifying one or more resources relevant to an existing course” as an abstract idea in the form of “mental processes,” requiring an observation, evaluation, judgement or an opinion to “identify resources” as applied to “an existing course.” Second, the MPEP at § 2106 under section “III. Mental Process” clearly states, “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has 

The Applicant respectfully argues “As highlighted by the Examiner, the portion of the MPEP in question pertains specifically to “mental processes” performed on a computer, which is not a plausible interpretation of the claim limitations in question. Specifically, the claim limitation of “automatically training [a] regression model” is plainly distinct from the types of limitations that “could be performed via pen and paper or in a person’s mind,” as qualified by the section of the MPEP relied upon by the Examiner above. Automatically training a regression model creates (and requires) an automated control mechanism and/or feedback loop that cannot plausibly be “performed purely mentally,” as required by MPEP 2106.04(a)(2)(III)(C).”
The Examiner respectfully disagrees. First, the limitation of “automatically training [a] regression model” is not supported in the written description of the specification as originally filed, warranting a “new matter rejection” under 35 U.S.C. §112(a). Second, ““mental processes” performed on a computer,”  is a plausible interpretation of the claim limitations in question. Third, “a regression model” is merely a form of statistical analysis for estimating relationships between independent and dependent variables by plotting data. It is a way of mathematically sorting out variables or factors that matter the most, which can be performed via pen and paper, in a person’s mind, or using a generic computer. Fourth, the Applicant’s created and required “automated control mechanism and/or feedback loop” is not even discussed in the written description of the specification as originally filed. Finally, per “MPEP 2106.04(a)(2)(III)(C),” the MPEP provides the following:
“In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described 
Here, under the broadest reasonable interpretation of the claim in light of the specification, the claimed invention of “identifying one or more resources relevant to an existing course” is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept, as evidenced by applicant’s claim limitation of “carrying out the method by at least one computing device.” As such, the argument is not persuasive.

The Applicant respectfully argues “In further support of this assertion, MPEP 2106.04(a)(1) clearly states that [s]ome claims are not directed to an abstract idea because they do not recite an abstract idea, although it may be apparent that at some level they are based on or involve an abstract idea. Because these claims do not recite an abstract idea (or other judicial exception), they are eligible at Step 2A Prong One (Pathway B).”
The Examiner respectfully disagrees. The Applicant’s conclusory argument provides no evidence supporting a “pathway B” analysis. Further, as previously stated, Applicant’s claimed invention of “identifying one or more resources relevant to an existing course” is an abstract idea, in the form of a mental process, generally linking the use of a judicial exception to a particular technological environment or field of use, without anything “significantly more.” As such, the argument is not persuasive.

The Applicant respectfully argues “Non-limiting hypothetical examples of claims that do not recite (set forth or describe) an abstract idea include.
a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set. (Emphasis added)
Consequently, as the MPEP has clearly identified “training a neural network” as something that is specifically “not directed to an abstract idea,” Applicant respectfully asserts that the analogous and similar “automatically training [a] regression model” should also be appropriately deemed as not directed to an abstract idea.”
The Examiner respectfully disagrees. First, the Applicant’s argument is not commensurate with the scope of the claims. A neural network is neither claimed nor sufficiently supported in the written description of the specification as originally filed (mentioned only once in para. [0028]). Further, the section of the MPEP that refers to the “neural network” example also provides how the neural network works as a specific application with regard to facial detection using transformations of digital images which can not be performed by a human. As such, the Applicant’s argument is taken out of context and is not analogous to the Applicant’s invention. As such, the argument is not persuasive.

The Applicant respectfully argues “Accordingly, Applicant requests withdrawal of the rejection of claims 1-13 and 15-20 under 35 U.S.C. 101.”
The Examiner respectfully disagrees, for the reasons set forth here and above. Therefore, the rejection of claims 1-13 and 15-20 under 35 U.S.C. §101 is not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715